DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Claims 15-20 are new, but only add subject matter to the previous method claims that was rejected for the system claim.  Thus, no new art is required, and the rejections for the new claims are based on the same art for the same reasons as the system claims 2-12 that were previously rejected.
Objections to Drawings - Maintained
	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the mechanical build material removing unit 19 as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
	In addition, Figures 1-2 are incomplete because they are missing reference numbers as shown below:

    PNG
    media_image1.png
    639
    517
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    738
    376
    media_image2.png
    Greyscale
.
	Response to Arguments

Claim Interpretations - Maintained
During examination, claims receive the broadest reasonable interpretation in light of the specification.  MPEP § 2111.  
	Claim 1 broadly encompasses anything which is “adapted to carry at least one functional device or at least one functional unit of a respective functional device, the carrying device comprising at least one carrying unit” (pg. 3, first para.) and “moveably supported in at least one degree of freedom of motion within the at least one chamber” (claim 1).  In other words, anything in a chamber which can move in at least any one direction and can carry a “carrying unit.” 
	As to the “carrying unit,” this encompasses anything “that comprises a base body” (pg. 3, second para.).
	The “cleaning device” broadly encompasses “anything adapted to remove build material” (pg. 4), with a “cleaning element” that broadly encompasses any "cleaning element [that] is at least partly moved through the at least one chamber, thereby removing undesired build material depositions from the at least one chamber." (pg. 9).  In other words, anything capable of moving in a chamber and capable of removing build material.
	As to “[a]n apparatus for additively manufacturing of three-dimensional
Objects by successive layerwise selective irradiation and consolidation of layers of build material with an energy beam” in the preamble of claim 1, this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of See MPEP § 2111.02(II).  Thus, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.
	Similarly, in claim 13 “for an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of build material with an energy beam,” is intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  The apparatus claim does not require any of the features of the preamble.  Thus, the preamble is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.
	Similarly, in claim 14, “[a] method for cleaning of at least one chamber of an apparatus EB for additively manufacturing of three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of build material which can be consolidated by means of an energy beam in which chamber build material depositions are built during operation of the apparatus” is intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  The method claim does not require any of the See MPEP § 2111.02.
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“in which build material depositions are built during operation of the apparatus” (claim 1);
“assignable or assigned to the at least one chamber” (claim 1); and
“can be consolidated by means of an energy beam” (claim 14).
	Thus, claim 1 includes the following structure:
a chamber
a generic carrying device comprising at least one generic carrying element being moveably supported in at least one degree of freedom of motion within the at least one chamber; and
a generic cleaning device connected or connectable to the carrying device.
	Similarly, claim 13 requires:
a generic carrying device comprising at least one generic carrying element being moveably supported in at least one degree of freedom of motion within the at least one chamber; and
a generic cleaning device connected or connectable to the carrying device.
	Finally, claim 14 only requires
the “cleaning device according to claim 13 is used for cleaning of the at least one chamber”
	Claim 11 states that “the cleaning device may comprise a vibrational build material removing unit.”  Thus claim 11 does not require vibrational build material removing unit.
	Claim 14 states “build material which can be consolidated by means of an energy beam.”  Thus, claim 14 does not require build material consolidated by means of an energy beam.
Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-9 and 13-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MCMURTY (US 2016/0136731).
101 in which build material depositions are built during operation of the apparatus (Figs. 1, 10 & 12), at least one carrying device 120, the carrying device comprising at least one carrying element being moveably supported in at least one degree of freedom of motion within the at least one chamber (Figs. 1-6, 10 & 12) and a cleaning device assignable or assigned to the at least one chamber, the cleaning device being adapted to remove respective undesired build material depositions from the at least one chamber the cleaning device comprising at least one cleaning element being connectable or connected with the carrying element (movable gas nozzle 112 with exhaust 110, inlet 112a and outlet 110a; Figs. 1-6, 10-111 & 14-15).
As to claim 14, MCMURTY teaches a method of using the cleaning device of claim 13 (stating that the invention includes methods of using the apparatuses disclosed; paras. 0001 & 0019-31, for example).
As to claim 2 and 15, MCMURTY teaches a stream generating unit (gas stream; para. 0081).
	As to claims 3 and 16, MCMURTY teaches that the gas stream is propelled (i.e. blown) into the chamber (paras. 0018, 0022, 0026, 0027, 0029, 0030, 0032, 0033, 0034, 0037, 0040 & 0086).
	As to claim 5 and 17, MCMURTY teaches a sucking stream (para. 0086).
	As to claim 6, MCMURTY teaches a channel structure 111 between openings/inlets/outlets (Fig. 1).

	As to claims 8-9, MCMURTY teaches a filter 119 (Fig. 1).
Claims 1-2, 5, 10, 12-15 and 17-18 and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by KIMBLAD (WO 2017/153463 A1).
As to claims 1 and 13, KIMBLAD teaches an apparatus for additively manufacturing of three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of build material which of with an energy beam, the apparatus comprising: at least one chamber in which build material depositions are built during operation of the apparatus (additive manufacturing apparatus where regions of successively-deposited layers of granular construction material are bound together so as to form a three-dimensional structure of bound material extending through and between the layers will necessarily include a chamber; Abstract and Figs. 1 & 4), at least one carrying device the carrying device comprising at least one carrying element being moveably supported in at least one degree of freedom of motion within the at least one chamber (Print head 15 may be driven along rail 16 in the X direction by pairs of drive rollers 15t, which respectively in pairs clamp rail 16 between them, or print head 15 shown in Figure 4 is divided into several separate carriages, each being provided with its own drive means; Figs. 1 & 4) and a cleaning device assignable or assigned to the at least one chamber the cleaning device being adapted to remove respective undesired build material depositions from the at least one chamber the cleaning device comprising at least one cleaning element being connectable or connected with the carrying element (smoothing blade 15f with removal orifice 15x; Fig. 4).

As to claims 2 and 5, 15 and 17, KIMBLAD teaches a stream generating unit to generate sucking stream (a suction orifice 15x extending the width of print head 15 which is connected via a valve to a source of suction such as a vacuum pump or a utility vacuum line; Fig. 4).
As to claim 10 and 18, KIMBLAD teaches the blade 15f can also be a mechanical brush (pg. 22, second para.).
As to claim 12 and 20, KIMBLAD teaches wherein the cleaning device comprises a magnetic build material removing unit (“[i]n various embodiments, suction unit 15k may operate on a principle of electrostatic suction or, for a magnetic powder, may operate on a principle of magnetic suction” pg. 12, last para.).
Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BULLER (US 2016/0297007).
As to claims 1 and 13, BULLER teaches an apparatus for additively manufacturing of three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of build material which of with an energy beam, the apparatus comprising: at least one chamber in which build material depositions are built during operation of the apparatus (chamber or enclosure; paras. 0388 & 0409 and Fig. 9, for example), at least one carrying device the carrying device comprising at least one carrying element being moveably supported in at least one degree of freedom of motion within the at least one chamber (movable removal unit/leveling member/mechanism; paras. 0045, 0147, 0157-60, 0162, 0271, 0279, 0277, 0286 & 0298-0299) and a cleaning device assignable or assigned to the at least one chamber the 
As to claim 14, BULLER teaches a method of using the cleaning device of claim 13 (stating that the invention includes methods of using the apparatuses disclosed; Abstract).
As to claims 2-4 and 15-16, BULLER teaches a stream generating unit to generate blowing stream into a build material reception chamber (blowing or pushing into reservoir in powder recycling system; paras. 0320-0321 & 0359).  
As to claim 5 and 17, BULLER teaches the stream can also be from suction (paras. 0359-0361, for example).
	As to claim 6, BULLER teaches a channel structure between openings/inlets/outlets (recycling system in paras. 0359-0362 and Fig. 9 would necessarily include channels between inlet and outlet of gas nozzles in paras. 0359-0362 and Fig. 9 because recycling requires a loop, i.e. channel from one opening to the other to recycle materials).
	As to claim 7, BULLER teaches multiple nozzles and ports which would require multiple channels and multiple streams (para. 0361).
	As to claims 8-9, BULLER teaches a filter (paras. 0359 & 0362).
As to claim 10 and 18, BULLER teaches the leveling mechanism can also be a brush (para. 0277).
As to claim 11 and 19, BULLER teaches the leveling mechanism can also include ultrasonic vibrations (para. 0335). 
.
	Response to Arguments
The Office is not persuaded of error by Applicants’ argument in the Reply filed 12/28/2020 because the claims amendment of “remove undesired build material depositions from a surface of at least one chamber wall portion of the at least one chamber” fails to distinguish the removal techniques of the prior art from the instant claims.  Specifically, “chamber wall” encompasses any interior surface of the chamber as demonstrated in the specification (see e.g. Figs. 1-2, showing removal from bottom surface “wall” of chamber just like in cited prior art; pg. 4 “As an example, the cleaning device may be moved along wall portions, e.g. bottom wall portions and/or side wall portions and/or top wall portions, of the chamber at which build material depositions may be built and/or are built during operation of the apparatus”).  In other words, the “cleaning device” is indistinguishable from the prior art as exemplified in the specification and broadly understood therefrom.  In fact, the specification makes clear that the “cleaning device” is not a new or non-obvious device (see e.g. Figs. 1-2, showing generic rectangle “cleaning device” 14 which is a stand-in for conventional wipers, scrapers, suction, blowing, etc.).  Applicants are strongly encouraged to specify the actual structure of the “cleaning device” such that it is patentably distinguishable from the prior art “cleaning devices.”  Thus, the rejetcions are maintained.
Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 16 is rejected under 35 U.S.C. § 103 as being unpatentable over MCMURTY (US 2016/0136731), in view of KIMBLAD (WO 2017/153463 A1).
MCMURTY teaches the elements of claims 1-3 as described above.
MCMURTY does not explicitly teach wherein the blowing stream is directed towards an inlet of a build material reception chamber.

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar build material reception chambers to build material recycling systems in order to store build material and prevent harm to suction components with a reasonable expectation of success.

Claims 10-12 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over MCMURTY (US 2016/0136731), in view of BULLER (US 2016/0297007), in further view of BUNKER (US 2017/0130591) and SWARTZ (US 2017/0291223).
MCMURTY teaches the elements claim 1 as described above.
MCMURTY does not explicitly teach a mechanical build material removing unit (e.g. brush) (claim 10); vibrational build material removing unit (claim 11); or a magnetic build material removing unit (claim 12).

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar brushes, vibration and magnets removal techniques for the removal techniques of MCMURTY to remove build material with a reasonable expectation of success.
	Response to Arguments
The Office is not persuaded of error by Applicants’ argument in the Reply filed 12/28/2020 because the claims amendment of “remove undesired build material depositions from a surface of at least one chamber wall portion of the at least one chamber” fails to distinguish the removal techniques of the prior art from the instant claims.  Specifically, “chamber wall” encompasses any interior surface of the chamber as dmeonstrated in the see e.g. Fig. 1, showing removal from bottom surface “wall” of chamber just like in cited prior art).  In other words, the “cleaning device” is indistinguishable from the prior art as exemplified in the specifictaion and broadly understood therefrom.  In fact, the specifictaion makes clear that the “cleaning device” is not a new or non-obvious device (see e.g. Figs. 1-2, showing generic rectangle “cleaning device” 14 which is a stand-in for conventional wipers).  Applicants are strongly encouraged to specify the actual structure of the “cleaning device” such that it is patentably distinguishable from the prior art “cleaning devices.”  Thus, the rejetcions are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743